 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   NINA BABAYAN,                                CV 21-3276 PA (JPRx)

12                Plaintiff,                      JUDGMENT
13         v.
14   RELIASTAR LIFE INSURANCE
     COMPANY, et al.,
15
                  Defendants.
16
17
18         Pursuant to the Court’s June 3, 2021 Minute Order dismissing this action for failure
19   to comply with the Court’s Order Setting Scheduling Conference,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: June 5, 2021                             _________________________________
                                                                Percy Anderson
25                                                     UNITED STATES DISTRICT JUDGE
26
27
28
